DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to Reply Pursuant to 37 CFR § 1.111, filed March 1, 2022.  Applicant has made no claim alterations.  As previously presented, Claims 1-20 are presented for examination.
In Office action mailed October 1, 2021 (“Office Action”):
Claims 1-3, 5-10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12, 13, 14, and 17 of U.S. Patent No. 10,972,805. 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavander et al. (US 2010/0145793 A1 “Cavander” of Record) in view of Eldering et al. (US 7,949,565 B1 “Eldering” of Record).


Response to Argument
Applicant’s arguments (see Reply Pages 7-9) have been fully considered, but are not persuasive.
Applicant presents that the combination of Cavander and Eldering does not teach or suggest the limitations of:
a first cost for the targeted reach based on optimizing the first rotation nationally,
a second cost for the targeted reach based on optimizing the first rotation for each zone of the plurality of zones, and
a yield percentage increase or decrease between the first cost and the second cost;

because portions of “Cavander describe types of marketing activities (such as a TV – National Network, Radio, or Print) but do not describe a technique for optimizing a rotation (nationally or for each zone)” (Reply Page 9; Cavander Fig. 12, Paragraphs [0053,0173]).  The Examiner respectfully disagrees.
	It is the Examiner’s position that Cavander demonstrates “a first cost for the targeted reach based on optimizing the first rotation nationally” by way of TV-National Network 1211 including dollar allocation of marketing budget (as described in [0053]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]), “a second cost for the targeted reach based on optimizing the first rotation for each zone of the plurality of zones” by way of categories including TV, Radio, and Internet with dollar allocation of marketing budget (as described in [0053]]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]), and “a yield percentage increase or decrease between the first cost and the second cost” by way of generation of Custom Reports including comparisons between categories (as described in [0053]; with further reference to the interface of Fig. 19 providing details with respect to resource allocations, as described in [0060]).
	In particular, Figure 12 of Cavander depicts a display presenting spending mix information including Current Percentage Allocation 1204 and Ideal Percentage Allocation 1205 for each marketing activity including TV – National Network and TV – Cable (as described in [0053]).  Cavander additionally discloses “[t]he facility uses a version of average elasticity measure for total marketing budget adjusted by the identified adjustment factors to identify an ideal total marketing budget expected to produce the highest level of profit for the subject offering, or to maximize some other objective specified by the user (see [0028]) and “[a]fter identifying the ideal total marketing budget, the facility uses the solicited qualitative description of the subject offering to determine which of the groups of other offerings the subject offering most closely matches, and derives a set of ideal marketing activity allocations from the set of per-activity elasticity measures derived for that group (see [0029]).
Therefore, it is the Examiner’s position that the process of deriving a set of ideal marketing activity allocations (such as Ideal Percentage Allocation 1205 of Fig. 12) provides for a cost for the targeted reach based on optimizing the first rotation for each zone of the plurality of zones.


Double Patenting
In view of Terminal Disclaimer filed March 1, 2022, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavander et al. (US 2010/0145793 A1 “Cavander”) in view of Eldering et al. (US 7,949,565 B1 “Eldering”).
In regards to Claim 1, Cavander teaches a method (method of computing best, linear, unbiased estimates (BLUS), as introduced in [0133]) comprising:
receiving first information associated with a plurality of zones (reception of outcome and driver data from each of a number of third-party sources, as described in [0134]; with further reference to advertising efficiency values for each of a number of categories, as shown in Fig. 3 and described in [0042]);
determining, based on a targeted reach for first media content, a first rotation of the first media content within the plurality of zones (interface of Fig. 12 including current percentage allocation of each category for a particular marketing activity, as descried in [0053]);
causing presentation of second information associated with placement of the first media content during the first rotation (interface of Fig. 12 including spending mix information for a given advertisement budget, as described in [0053]), wherein the second information indicates at least:
a first cost for the targeted reach based on optimizing the first rotation nationally (TV-National Network 1211 including dollar allocation of marketing budget, as described in [0053]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]),
a second cost for the targeted reach based on optimizing the first rotation for each zone of the plurality of zones (categories including TV, Radio, and Internet with dollar allocation of marketing budget, as described in [0053]]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]), and
a yield percentage increase or decrease between the first cost and the second cost (generation of Custom Reports including comparisons between categories, as described in [0053]; with further reference to the interface of Fig. 19 providing details with respect to resource allocations, as described in [0060]); and
determining, based on the second information, a second rotation of second media content (generation of reports showing recommended allocations in order to reach a particular revenue goal, as shown in Figs. 43-48 and described in [0173,0174]).
Cavander discloses the use of User-Specific Multi-Sourced Data (USMSD) (as described in [0093-0102]); however, does not described the technique in sufficient detail as to demonstrate:
the first information comprising demographic data associated with the plurality of zones; and
the determining, based on the plurality of demographic data.
In a similar field of invention, Eldering teaches a method and system for maintaining a databased of consumer profiles identifying deterministic and probabilistic attributes about the consumer (Abstract).  Eldering further discloses:
the first information comprising demographic data associated with the plurality of zones (demographic profile including demographic data, as described in 7:26-43, 20:4-25); and
the determining, based on the plurality of demographic data (operations of Correlation Server 305 for matching advertisements to subscribers or groups of subscribers, as described in 6:19-46).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 2, the combination of Cavander and Eldering teach the method of claim 1, wherein the first cost or the second cost are indicative of at least one of: a budget, a flight, a frequency, a frequency cap, a cost-per-mille, a targeted cost-per-mille, a gross rating point, or a cost-per-point (Cavander: marketing budget, as described in [0053]).
In regards to Claim 3, the combination of Cavander and Eldering teach the method of claim 1, wherein the first information is received from one or more web content sources, wherein the one or more web content sources is associated with at least one of a wire service, a media service, a news outlet, or a website (Cavander: web client computer systems, as described in [0039]).
In regards to Claim 4, the combination of Cavander and Eldering teach the method of claim 1, wherein the demographic data is associated with a plurality of demographic vectors associated with a plurality of population segments within the plurality of zones (Eldering: demographic characterization vector including interest categories, as described in 19:3-17).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 5, the combination of Cavander and Eldering teach the method of claim 4, wherein each demographic vector of the plurality of demographic vectors comprises a plurality of indices, wherein each index of the plurality of indices is associated with an attribute score within the population segment, and wherein the attribute score comprises at least one of a binary value or is indexed between 0 and 1000 (Eldering: ad demographic vectors represented as probabilities, as described in 20:4-49).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 6, the combination of Cavander and Eldering teach the method of claim 4, wherein the determining, based on the plurality of demographic data and based on the targeted reach for the first media content, the first rotation comprises:
determining, for each zone of the plurality of zones, a difference between each demographic vector of the plurality of demographic vectors (Eldering: generation of Ad Characterization Vector 2850 by way of dot product calculation, as shown in Fig. 28 and described in 23:28-60).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 7, the combination of Cavander and Eldering teach the method of claim 1, wherein the determining the second rotation is in response to at least one of: the yield percentage increase or decrease between the first cost and the second cost being below a threshold (Cavander: optimal total marketing budget, as described in [0050]).

In regards to Claim 8, Cavander teaches a non-transitory computer-readable medium storing instructions (Computer System 200 of Fig. 2, as introduced in [0041]) that, when executed, cause:
receiving first information associated with a plurality of zones (reception of outcome and driver data from each of a number of third-party sources, as described in [0134]; with further reference to advertising efficiency values for each of a number of categories, as shown in Fig. 3 and described in [0042]);
determining and based on a targeted reach for first media content, a first rotation of the first media content within the plurality of zones (interface of Fig. 12 including current percentage allocation of each category for a particular marketing activity, as descried in [0053]);
causing presentation of second information associated with placement of the first media content during the first rotation (interface of Fig. 12 including spending mix information for a given advertisement budget, as described in [0053]), wherein the second information indicates at least:
a first cost for the targeted reach based on optimizing the first rotation nationally (TV-National Network 1211 including dollar allocation of marketing budget, as described in [0053]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]),
a second cost for the targeted reach based on optimizing the first rotation for each zone of the plurality of zones (categories including TV, Radio, and Internet with dollar allocation of marketing budget, as described in [0053]]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]), and
a yield percentage increase or decrease between the first cost and the second cost (generation of Custom Reports including comparisons between categories, as described in [0053]; with further reference to the interface of Fig. 19 providing details with respect to resource allocations, as described in [0060]); and
determining, based on the second information, a second rotation of second media content (generation of reports showing recommended allocations in order to reach a particular revenue goal, as shown in Figs. 43-48 and described in [0173,0174]).
Cavander discloses the use of User-Specific Multi-Sourced Data (USMSD) (as described in [0093-0102]); however, does not described the technique in sufficient detail as to demonstrate:
the first information comprising demographic data associated with the plurality of zones; and
the determining, based on the plurality of demographic data.
In a similar field of invention, Eldering teaches a method and system for maintaining a databased of consumer profiles identifying deterministic and probabilistic attributes about the consumer (Abstract).  Eldering further discloses:
the first information comprising demographic data associated with the plurality of zones (demographic profile including demographic data, as described in 7:26-43, 20:4-25); and
the determining, based on the plurality of demographic data (operations of Correlation Server 305 for matching advertisements to subscribers or groups of subscribers, as described in 6:19-46).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 9, the combination of Cavander and Eldering teach the non-transitory computer-readable medium of claim 8, wherein the first cost or the second cost are indicative of at least one of: a budget, a flight, a frequency, a frequency cap, a cost-per-mille, a targeted cost-per-mille, a gross rating point, or a cost-per-point (Cavander: marketing budget, as described in [0053]).
In regards to Claim 10, the combination of Cavander and Eldering teach the non-transitory computer-readable medium of claim 8, wherein the first information is received from one or more web content sources, wherein the one or more web content sources is associated with at least one of a wire service, a media service, a news outlet, or a website (Cavander: web client computer systems, as described in [0039]).
In regards to Claim 11, the combination of Cavander and Eldering teach the non-transitory computer-readable medium of claim 8, wherein the demographic data is associated with a plurality of demographic vectors associated with a plurality of population segments within the plurality of zones (Eldering: demographic characterization vector including interest categories, as described in 19:3-17).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 12, the combination of Cavander and Eldering teach the non-transitory computer-readable medium of claim 11, wherein each demographic vector of the plurality of demographic vectors comprises a plurality of indices, wherein each index of the plurality of indices is associated with an attribute score within the population segment, and wherein the attribute score comprises at least one of a binary value or is indexed between 0 and 1000 (Eldering: ad demographic vectors represented as probabilities, as described in 20:4-49).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 13, the combination of Cavander and Eldering teach the non-transitory computer-readable medium of claim 11, wherein the determining, based on the plurality of demographic data and based on the targeted reach for the first media content, the first rotation comprises:
determining, for each zone of the plurality of zones, a difference between each demographic vector of the plurality of demographic vectors (Eldering: generation of Ad Characterization Vector 2850 by way of dot product calculation, as shown in Fig. 28 and described in 23:28-60).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 14, the combination of Cavander and Eldering teach the non-transitory computer-readable medium of claim 8, wherein the determining the second rotation is in response to at least one of: the yield percentage increase or decrease between the first cost and the second cost being below a threshold (Cavander: optimal total marketing budget, as described in [0050]).

In regards to Claim 15, Cavander teaches a system comprising:
a first computing device (Computer System 200 of Fig. 2, as introduced in [0041]) configured to:
receive first information associated with a plurality of zones (reception of outcome and driver data from each of a number of third-party sources, as described in [0134]; with further reference to advertising efficiency values for each of a number of categories, as shown in Fig. 3 and described in [0042]);
determine, based on a targeted reach for first media content, a first rotation of the first media content within the plurality of zones (interface of Fig. 12 including current percentage allocation of each category for a particular marketing activity, as descried in [0053]);
cause presentation of second information associated with placement of the first media content during the first rotation (interface of Fig. 12 including spending mix information for a given advertisement budget, as described in [0053]), wherein the second information indicates at least:
a first cost for the targeted reach based on optimizing the first rotation nationally (TV-National Network 1211 including dollar allocation of marketing budget, as described in [0053]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]),
a second cost for the targeted reach based on optimizing the first rotation for each zone of the plurality of zones (categories including TV, Radio, and Internet with dollar allocation of marketing budget, as described in [0053]]; with further reference to Current Media Allocation interface of Fig. 43 including Current P&L, as described in [0173]), and
a yield percentage increase or decrease between the first cost and the second cost (generation of Custom Reports including comparisons between categories, as described in [0053]; with further reference to the interface of Fig. 19 providing details with respect to resource allocations, as described in [0060]); and
determine, based on the second information, a second rotation of second media content (generation of reports showing recommended allocations in order to reach a particular revenue goal, as shown in Figs. 43-48 and described in [0173,0174]);
a second computing device configured to:
send the first information (operations of Web Server 100, as described in [0039]).
Cavander discloses the use of User-Specific Multi-Sourced Data (USMSD) (as described in [0093-0102]); however, does not described the technique in sufficient detail as to demonstrate:
the first information comprising demographic data associated with the plurality of zones; and
the determining, based on the plurality of demographic data.
In a similar field of invention, Eldering teaches a method and system for maintaining a databased of consumer profiles identifying deterministic and probabilistic attributes about the consumer (Abstract).  Eldering further discloses:
the first information comprising demographic data associated with the plurality of zones (demographic profile including demographic data, as described in 7:26-43, 20:4-25); and
the determining, based on the plurality of demographic data (operations of Correlation Server 305 for matching advertisements to subscribers or groups of subscribers, as described in 6:19-46).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 16, the combination of Cavander and Eldering teach the system of claim 15, wherein the first cost or the second cost are indicative of at least one of: a budget, a flight, a frequency, a frequency cap, a cost-per-mille, a targeted cost-per-mille, a gross rating point, or a cost-per-point (Cavander: marketing budget, as described in [0053]).
In regards to Claim 17, the combination of Cavander and Eldering teach the system of claim 15, wherein the second computing device comprises one or more web content sources, wherein the one or more web content sources is associated with at least one of a wire service, a media service, a news outlet, or a website (Cavander: web client computer systems, as described in [0039]).
In regards to Claim 18, the combination of Cavander and Eldering teach the system of claim 15, wherein the demographic data is associated with a plurality of demographic vectors associated with a plurality of population segments within the plurality of zones (Eldering: demographic characterization vector including interest categories, as described in 19:3-17).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 19, the combination of Cavander and Eldering teach the system of claim 18, wherein the determining, based on the plurality of demographic data and based on the targeted reach for the first media content, the first rotation comprises:
determining, for each zone of the plurality of zones, a difference between each demographic vector of the plurality of demographic vectors (Eldering: generation of Ad Characterization Vector 2850 by way of dot product calculation, as shown in Fig. 28 and described in 23:28-60).
Both Cavander and Eldering teach similar technique for optimizing the distribution of targeted advertisement content.  Eldering further discloses a known technique for targeting advertisement content based on a database of demographic data.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the advertisement targeting optimization technique of Cavander to include the demographic data of Eldering in order to provide a means for effectively targeting advertisements to subscribers’ needs (as Eldering suggest in 2:6-39).
In regards to Claim 20, the combination of Cavander and Eldering teach the system of claim 15, wherein the determining the second rotation is in response to at least one of: the yield percentage increase or decrease between the first cost and the second cost being below a threshold (Cavander: optimal total marketing budget, as described in [0050]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426